                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


NEIL GILMOUR III, TRUSTEE FOR                   §
THE GRANTOR TRUSTS OF VICTORY                   §
PARENT COMPANY, LLC; VICTORY                    §                    SA-17-CV-00510-FB
MEDICAL CENTER CRAIG RANCH,                     §
LP, VICTORY MEDICAL CENTER                      §
LANDMARK, LP, VICTORY                           §
MEDICAL CENTER MID-CITIES, LP,                  §
VICTORY MEDICAL CENTER PLANO,                   §
LP, VICTORY MEDICAL CENTER                      §
SOUTHCROSS, LP, VICTORY                         §
SURGICAL HOSPITAL EAST                          §
HOUSTON, LP, VICTORY MEDICAL                    §
CENTER BEAUMONT, LP,

                 Plaintiffs,

vs.

AETNA HEALTH, INC., AETNA
HEALTH INSURANCE COMPANY,
AETNA LIFE INSURANCE COMPANY,

                 Defendants.



                                              ORDER

        Before the Court in the above-styled cause of action is Defendants’ Opposed Motion for

 Leave to Depose Non-Party Witness in Prison [#59]. By their motion, Defendants ask the Court

 for an order granting leave to take the deposition of non-party Andrew Hillman, who is currently

 incarcerated at the Federal Correctional Institution in Seagoville, Texas, pursuant to Rule

 30(a)(2)(B) of the Federal Rules of Civil Procedure. The Court held a hearing on the motion on

 May 10, 2019, at which all parties were present through counsel. After considering the parties’

 written filings in response to the motion and the arguments of counsel at the hearing, the Court

 orally granted the motion. For the reasons stated at the hearing,



                                                    1
       IT IS HEREBY ORDERED that Defendants’ Opposed Motion for Leave to Depose

Non-Party Witness in Prison [#59] is GRANTED.

       IT IS FURTHER ORDERED that the deposition of Andrew Hillman shall be

conducted at the Federal Correctional Institution Seagoville on or before July 31, 2019. A court

reporter and videographer are permitted to bring in customary audio and video recording

equipment to property transcribe and preserve the deposition testimony.

       SIGNED this 13th day of May, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
